COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-12-00190-CV


Phil Ferrant                               §    From County Court at Law No. 1

                                           §    of Tarrant County (2011-002076-1)
v.
                                           §    May 8, 2014

Graham Associates, Inc.                    §    Opinion by Justice Gardner


                        JUDGMENT ON REHEARING

      After reviewing Appellant Phil Ferrant’s motion for rehearing, we withdraw

our September 26, 2013 opinion and October 8, 2013 corrected judgment and

substitute the following.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.

      It is further ordered that Appellee Graham Associates, Inc. shall have and

recover of and from Appellant Phil Ferrant and his surety Western Surety

Company from his supersedeas bond, the amount adjudged below together with

all costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS

       /s/ Anne Gardner
By _________________________________
   Justice Anne Gardner